DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 16-32 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 March 2022 was filed before the mailing date of the non-final Office action on 2 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections/Rejections
The objection to claim 19 is withdrawn in view of the amendment to delete “or”.
The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to delete “chemically modified polysaccharides” and “(poly(2-furanmethanol))”.    
The rejection of claims 16-32 under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0143004 A1) in view of Baier et al. (US 2010/0144533 A1) is hereby withdrawn in view of the claim amendment to insert “a mixture of”.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 31 May 2022, with respect to the rejection of claims 16-32 under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0143004 A1) in view of Baier et al. (US 2010/0144533 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made over Wood et al. (US 2012/0107459 A1) in view of Baier et al. (US 2010/0144533 A1). The action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2012/0107459 A1).
Instant claim 1 is drawn to a coated substrate comprising a coating disposed on a substrate surface, the coating comprising a mixture of a composition consisting essentially of 1-methylcyclopropene clathrate of α-cyclodextrin and having a mean particles size of 3-15 µm, and a polymer.
Instant claim 17 includes 0-15 wt% α-cyclodextrin, and 0-1 ppm by weight 1-chloromethylpropene, 3-chloromethylpropene, or a combination thereof.
Instant claim 18 states that the mean particle size is 3-10 µm.
Instant claim 22 states that the substrate comprises a thermoplastic sheet or film, or a woven or nonwoven fabric or paper.
Instant claim 28 is drawn to a coating composition comprising a mixture of a polymer, a solvent, and a particulate consisting essentially of a 1-MCP clathrate of α-cyclodextrin and having a mean particle size between 3-15 µm.
Wood et al. teach cyclodextrin compositions including one or more polymerizable monomers and a cyclodextrin inclusion complex, the cyclodextrin inclusion complex including a cyclodextrin compound and an olefinic inhibitor of an ethylene generation in produce, are coated onto packaging materials and cured (Abstract).  Wood et al. teach that a suitable olefinic antagonist or inhibitor of receptor sites or ethylene generation in produce is 1-methylcyclopropene, derivatives and analogs thereof ([0004]).  Wood et al. also teach prepolymerization of the cyclodextrin composition followed by coating onto a packaging material, and subjecting to e-beam radiation in order to crosslink the cyclodextrin composition ([0066]).
Wood et al. does not explicitly disclose the particle size of 1-MCP/α-cyclodextrin being 3-15 µm, as instantly claimed.
However, Wood et al. teach preparation of a 1-butene/c/α-CD complex and filtering the precipitate through a 10 µm fritted filter (Example 2).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Wood et al. comprising a 1-MCP clathrate of α--cyclodextrin and having a mean particle size of less than 10 µm.  
Instant claim 19 states that the polymer is selected from the list presented.
Wood et al. teach that the coating compositions comprise polymers including vinyl monomers including acrylates, methacrylates, acrylamides, allylic monomers, α-olefins, butadiene, styrene and styrene derivatives, acrylonitrile, and the like ([0041]).
Instant claim 21 states that the coated substrate comprises 0.1 g/m2 to 100 g/m2 of the coating disposed on the substrate surface.
Instant claim 27 states that the coating is between 0.1 and 50 µm thick.
Instant claim 29 states that the composition comprises 0.001-500 g/L of the particulate.
Instant claim 30 states that the coating composition comprises 1-80 wt% of the polymer.
Wood et al. teach coatings 25 microns and thicker of prepolymerized cyclodextrin composition are formed, for example between about 25 microns and 100 microns ([0045]).   Wood et al. teach that the coating thickness is selected to provide an amount of cyclodextrin inclusion complex that is effective to provide a suitable atmospheric (gaseous) concentration of the olefinic inhibitor to the enclosed space such that the useful life of the produce is extended.  In various embodiments, the coating thickness is between about 0.001 micrometer (micron) and 10 millimeter (mm) thick, or between about 0.01 µm and 1 mm thick, or between about 0.1 µm and 0.5 mm thick, or between about 1 µm and 0.25 mm thick, or between about 2 µm and 0.1 mm thick ([0062]).
It would have been prima facie obvious for a person having ordinary skill in the art to optimize the concentration of coating on the substrate and the thickness of said coating, as reasonably suggested by Wood et al.  
Instant claim 23 states that the substrate comprises a web with a thickness of about 10-1000 µm.
Wood et al. teach that packaging material includes coated or uncoated paper webs ([0027], [0060], [0076]).
Wood et al. do not explicitly disclose the thickness of the web.  However, Wood et al. teach an example of coating PET film with a thickness of 120 µm (Example 6).
It would have been prima facie obvious for a person having ordinary skill in the art to determine through routine optimization the optimum thickness for the polymer webs of Wood et al. in order to be suitable for use in packaging materials, such as plastic, paper or fabric.
Instant claim 24 states that the substrate comprises the recited compounds.
Wood et al. teach substrates include poly(vinyl chloride), etc. ([0048], [0055]. [0067]).
Instant claim 25 states that the substrate is perforated, meshed, foamed, woven or nonwoven.
Wood et al. teach that the substrate can be woven, nonwoven or foamed ([0048]).  
Instant claim 26 states that the substrate is permeable to water vapor and/or 1-MCP.
Wood et al. teach some embodiments wherein the substrate is permeable to 1-MCP, water, or both ([0056]-[0059]).
Instant claim 31 states that the solvent is selected from a list of solvents.
Wood et al. teach that the compositions may comprise a solvent, including hydrocarbon solvents ([0040]).  
Instant claim 32 states that the coating composition includes 2 wt% or less of water.
Wood et al. teach minimizing the amount of water.  Wood et al. teach that in the manufacture of the cyclodextrin compositions of the invention where the cyclodextrin composition comprises the cyclodextrin inclusion complex formed from 1-MCP and α-cyclodextrin (1-MCP/c/α-CD), we have found that careful control of water content during coating, curing, and subsequent storage prior to use is useful in maintaining the stability of the 1-MCP/c/α-CD complex.  As water is reduced, the 1-MCP is more controllably maintained within the central pore of the α-cyclodextrin.  ([0013], [0040], [0046]-[0047], [0065], [0068]).
It would have been prima facie obvious to minimize the amount of water in order to limit the release of 1-MCP from the inclusion complex in the coating composition during production and storage, as reasonably taught by Wood et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616